DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This Office Action is in response to the remarks and amendments filed on January 19th
2022. The objections to the specification and claims have been withdrawn. The 35 USC 112 rejection has been withdrawn. Claims 1-3, 6-13 remain pending for consideration on the merits.

Specification
The disclosure is objected to because of the following informalities: In [0031] Line 10, could read, “The controller 70 may be implemented using…” instead of “user”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cahill-O’Brien (US.5457963).
             Regarding claim 1, Cahill-O’Brien teaches:

atmosphere in a refrigerated container (Abstract, first sentence), the method comprising:
          operating the atmosphere control system in a start up phase to control an oxygen level in the container (Col. 10 lines 38-41);
          ending the start up phase; and
operating the atmosphere control system in a control phase to control the oxygen level and a carbon dioxide level in the container (Col. 10 lines 46-48),
 wherein the control phase comprises determining that the carbon dioxide level in the container is greater than a carbon dioxide upper threshold (Col. 10 lines 58-60); wherein when the carbon dioxide level in the container is greater than the carbon dioxide upper threshold, adding outside air to the container until the carbon dioxide level in the container equals a carbon dioxide lower control limit (Col. 10 lines 58-65).
             Regarding claim 2, Cahill-O’Brien teaches:
The method of claim 1 wherein:
the start up phase comprises adding nitrogen to the container until the oxygen level in the container is equal to an oxygen pulldown limit corresponding to reduced oxygen level achievable by adding nitrogen to the container (Figure 12, Col. 11 lines 24-27).
             Regarding claim 3, Cahill-O’Brien teaches:
 The method of claim 1 wherein:
the start up phase comprises adding nitrogen to the container until the oxygen level in the container is not greater than or equal to an oxygen pulldown limit corresponding to reduced oxygen level achievable by adding nitrogen to the container (Fig.12, Col. 11 lines 24-27).
             Regarding claim 6, Cahill-O’Brien teaches:
The method of claim 1 wherein:
the control phase comprises determining that the oxygen level in the container
is greater than an oxygen upper threshold (Col. 11 lines 24-27);
adding nitrogen to the container until the oxygen level in the container equals
an oxygen pulldown limit corresponding to reduced oxygen level achievable by adding nitrogen to the container (Col. 11 lines 24-27).
Regarding claim 7, Cahill-O’Brien teaches:
 	A method of operating an atmosphere control system to control an atmosphere in a refrigerated container (Abstract, first sentence), the method comprising: operating the atmosphere control system in a start up phase to control an oxygen level in the container (Col. 10 lines 38-41); ending the start up phase; and operating the atmosphere control system in a control phase to control the oxygen level and a carbon dioxide level in the container (Col. 10 lines 46-48); wherein: the control phase comprises determining that the oxygen level in the container is less than an oxygen lower control limit (Col. 10 lines 2-4); adding outside air to the container until the oxygen level in the container equals an oxygen upper control limit (Col. 10 lines 2-4).             
             Regarding claim 8, Cahill-O’Brien teaches:
 The method of claim 1 wherein:
the control phase comprises determining that the carbon dioxide level in the
container is greater than a carbon dioxide upper control limit (Figs. 12 & 15, Col. 10 lines 58-64);
when the carbon dioxide level in the container is greater than a carbon dioxide

the container equals a carbon dioxide lower control limit (Figs. 12 & 15, Col. 10 lines 58-64).
             Regarding claim 9, Cahill-O’Brien teaches:
 The method of claim 8 further comprising:
adding outside air to the container until the oxygen level in the container equals
an oxygen upper control limit (Col. 10 lines 2-4).
             Regarding claim 10, Cahill-O’Brien teaches:
 The method of claim 1 wherein:
the control phase includes adding nitrogen to the container until the carbon
dioxide level in the container equals a carbon dioxide lower control limit (Figs. 12 & 15, Col. 10 lines 58-64).
             Regarding claim 11, Cahill-O’Brien teaches:
The method of claim 10 further comprising:
adding outside air to the container until the oxygen level in the container equals
an oxygen upper control limit (Col. 10 lines 2-4).
             Regarding claim 12, Cahill-O’Brien teaches:
 The method of claim 1 wherein:
the control phase includes adding nitrogen to the container until the carbon
dioxide level in the container equals a carbon dioxide lower control limit (Figs. 12 & 15, Col. 10 lines 58-64).
             Regarding claim 13, Cahill-O’Brien teaches:
 wherein the control phase includes adding outside air to the container until the oxygen level in the container equals an oxygen upper control limit (Col. 10 lines 2-4).   

Response to Amendment
Applicant's arguments filed January 19th 2022 have been fully considered but they are not persuasive.
With respect to Cahill-O’Brien (See Applicant’s response, page 7, “Rejections under 35 U.S.C. 102”), Applicant argues that the reference does not teach “ adding outside air to the container until the carbon dioxide level in the container equals a carbon dioxide lower control limit”. However, Applicant does note that Cahill-O’Brien teaches adding generated Nitrogen to the container. It is understood by the Examiner that outside air (78% Nitrogen and 21% Oxygen) is pulled by the compressor and then after filtration and heating sent to the membrane separator to remove the Oxygen. The remaining outside air which is Nitrogen is then sent to the container. Furthermore, Cahill-O’Brien teaches that Nitrogen .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMBA NMN GAYE whose telephone number is (571)272-8809. The examiner can normally be reached Monday-Thursday 5:30AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry -Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMBA NMN GAYE/Examiner, Art Unit 4116                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763